IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                              )
                                               )
       v.                                      )          ID# 1101020723 & 1106019686
                                               )
ANTHONY STANLEY,                               )
                                               )
       Defendant.                              )

                                          ORDER

       AND NOW TO WIT, this 25th day of February, 2016, upon consideration

of the Defendant’s Pro Se Motion for Postconviction Relief, and the record in this

case, IT APPEARS THAT:

       1. On September 22, 2011, Anthony Stanley (“Stanley”) pled guilty to

Reckless Endangering First Degree, Possession of a Firearm During the

Commission of a Felony (“PFDCF”), and Possession of a Firearm by a Person

Prohibited (“PFBPP”). 1 These charges arose from a shooting at First State Lanes

Bowling Alley in New Castle, Delaware (“Bowling Alley Shooting Case”). As

part of the plea agreement, Stanley agreed to testify truthfully at his two co-

defendants’ trials, and the State agreed to enter a nolle prosequi on the other

charges in the indictment. 2 At one of his co-defendant’s trial, Stanley did not

testify consistently with his prior statements.3 The State played recordings of


1
  Case ID No. 1101020723.
2
  Stanley v. State, 2015 WL 3545413, at *1 (Del. 2015).
3
  Id.
prison calls made by Stanley, in which he expressed a desire to undermine the

State’s case against the co-defendants.4

       2. On January 31, 2012, prior to sentencing in the Bowling Alley Shooting

Case, Stanley pled guilty in connection with a separate and unrelated shooting

(“Claymont Street Shooting Case”), to Assault in the First Degree, PFDCF, and

PFBPP. 5 On June 8, 2012, Stanley was sentenced on both cases to a total of fifty-

six years of Level V incarceration, suspended after forty-nine years for decreasing

levels of supervision.6

       3. Stanley filed a direct appeal to the Delaware Supreme Court and on

February 12, 2013, the Supreme Court affirmed the judgment of the Superior

Court.7

       4. In 2013, Stanley filed his first pro se motion for postconviction relief

under Superior Court Criminal Rule 61 (“Rule 61”), and counsel was appointed

(“Rule 61 Counsel”) to represent Stanley. 8 Rule 61 Counsel filed an amended

motion for postconviction relief on June 17, 2014, arguing that Stanley’s trial

counsel was ineffective because he failed to investigate and present mitigating

evidence at sentencing. 9


4
  Id.
5
  Case ID No. 1106019686. State, 2013 WL 543897 (Del. 2013).
6
  D.I. 36 (Case ID. No. 1101020723); D.I. 23 (Case. ID. No. 1106019686).
7
  Stanley v. State, 2013 WL 543897 (Del. 2013).
8
  D.I. 46, 48 (Case ID. No. 1101020723); D.I. 33, 40, 38 (Case ID. No. 1106019686).
9
  D.I. 59 (Case ID. No. 1101020723); D.I. 40 (Case ID. No. 1106019686).
                                              2
       5. The Court denied Stanley’s motion for postconviction relief.10 Stanley

appealed, arguing that: (1) the Superior Court failed to determine that Stanley

knowingly waived his trial rights in his Claymont Street Shooting guilty plea; and

(2) trial counsel provided inadequate advice concerning a presentence investigation

in the Bowling Alley Shooting Case. On June 4, 2015, the Supreme Court denied

Stanley’s appeal, holding that the appeal was wholly without merit and devoid of

any arguably appealable issue.11

       6. On November 23, 2015, Stanley filed the instant pro se motion for

postconviction relief (his second), asserting two grounds for relief: (1) ineffective

assistance of counsel; and (2) coerced guilty plea. 12 Before addressing the merits

of Stanley’s second Rule 61 Motion, the Court must consider the procedural

requirements of Rule 61.13 Rule 61(i)(1) provides that a motion for postconviction

relief must be filed within one year of a final judgment of conviction.14 Under

Rule 61(i)(2), successive motions are barred unless the motion satisfies the

pleading requirements of Rule 61(d)(2)(i) or (d)(2)(ii).15              Rule 61(i)(3) bars

consideration of any claim not asserted in the proceedings leading up to the

judgment of conviction unless the movant can show “cause for relief from the


10
   D.I. 64, 65 (Case ID. No. 1101020723); D.I. 55, 56 (Case ID. No. 1106019686).
11
   Stanley v. State, 2015 WL 3545413 (Del. 2015).
12
   D.I. 69 (Case ID. No. 1101020723); D.I. 61 (Case ID. No. 1106019686).
13
   Super. Ct. Crim. R. 61; Younger v. State, 580 A.2d 552, 554 (Del. 1990).
14
   Super. Ct. Crim. R. 61(i)(1).
15
   Super. Ct. Crim. R. 61(i)(2).
                                              3
procedural default” and “prejudice from violation of the movant’s rights.” 16 Rule

61(i)(4) provides that “[a]ny ground for relief that was formerly adjudicated,

whether in the proceedings leading to the judgment of conviction, in an appeal, in a

postconviction proceeding, or in a federal habeas corpus proceeding, is thereafter

barred.”17

          7. If a procedural bar exists, the Court will not consider the merits of the

postconviction claim unless the defendant can show that, pursuant to Rule

61(d)(2), the procedural bars are inapplicable. Pursuant to Rule 61(d)(2):

          A second or subsequent motion under this rule shall be summarily
          dismissed, unless the movant was convicted after a trial and the
          motion either: (i) pleads with particularity that new evidence exists
          that creates a strong inference that the movant is actually innocent in
          fact of the acts underlying the charges of which he was convicted; or
          (ii) pleads with particularity a claim that a new rule of constitutional
          law, made retroactive to cases on collateral review by the United
          States Supreme Court or the Delaware Supreme Court, applies to the
          movant’s case and renders the conviction or death sentence invalid.

          8.   Stanley’s claim for ineffective assistance of counsel is procedurally

barred by Rule 61(i)(2) as a successive motion, and Stanley fails to demonstrate

that this claim is exempt from the procedural bar. Stanley alleges that his trial

counsel was ineffective for filing an appeal on his behalf without informing

Stanley that “he had a right to raise any arguments or issues that [he] wished on

direct appeal.” This claim of ineffective assistance of counsel is wholly conclusory

16
     Super. Ct. Crim. R. 61(i)(3).
17
     Super. Ct. Crim. R. 61(i)(4).
                                             4
and speculative.18 Stanley fails to plead with particularity that new evidence

creates a strong inference that he is innocent or a new rule of constitutional law

applies retroactively to invalidate his sentence.

       9. Stanley’s claim that his guilty plea was coerced is procedurally barred by

Rule 61(i)(2) as a successive motion, and Rule 61(i)(4) as formerly adjudicated,

and Stanley fails to demonstrate that this claim is exempt from those procedural

bars. The Delaware Supreme Court has already held that Stanley’s challenge to his

guilty plea is procedurally barred by Rule 61(i)(3) because Stanley could have

challenged whether he knowingly entered a guilty plea in a motion to withdraw

under Superior Court Criminal Rule 32(d) or on direct appeal, but he did not.19

The Supreme Court also held that Stanley failed to demonstrate the claim was

exempt from Rule 61(i)(3)’s procedural bars, and specifically held that:

       The record reflects that Stanley signed a Truth-In-Sentencing guilty
       plea form in which he marked “yes” to the question regarding whether
       he understood that by pleading guilty he would not have a trial and
       that he waived his right to a trial by jury. The transcript of the plea
       colloquy reflects that Stanley’s counsel informed the Superior Court
       that Stanley understood he waived the constitutional rights
       enumerated in the Truth-in-Sentencing guilty plea form and that his
       plea waived his right to trial. Stanley responded affirmatively to the
       Superior Court when asked if he reviewed the Truth-in-Sentencing
       guilty plea form. Under these circumstances, we conclude there is no
       plain error in Stanley’s guilty plea in the Claymont Street Shooting
       case.20

18
   Stanley, 2015 WL 3545413 at *3.
19
   Id.
20
   Id.
                                           5
      10. Stanley’s second Rule 61 Motion is procedurally barred by Rule 61(i)(2)

and (i)(4). Stanley has failed to demonstrate his claims are exempt from those

procedural bars. None of Stanley’s arguments articulate any factual basis to

survive the pleading standards of Rule 61(d)(2), and Stanley has failed to plead

with particularity that new evidence creates a strong inference that he is innocent

or a new rule of constitutional law applies retroactively to invalidate his sentence.

      NOW THEREFORE, Defendant’s Pro Se Motion for Postconviction

Relief is DENIED.

      IT IS SO ORDERED.




                                              Jan R. Jurden, President Judge




                                          6